DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09-23-2020 and 02-25-2021 are acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-9 and 11-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderie (5,337,492).
Regarding claim 1, Anderie discloses a sole structure for an article of footwear, the sole structure comprising: 
a midsole having a medial edge and a lateral edge (fig 3, member 20); 
a first lower rib (figs 3 and 11, member 21) extending from the medial edge to the lateral edge of the midsole, the first lower rib including a portion spaced from the midsole between the medial edge and the lateral edge (fig 11, member 202); 
a medial flex member disposed between the midsole and the first lower rib near the medial edge (fig 11, member 203 on the left); and 
a lateral flex member disposed between the midsole and the first lower rib near the lateral edge  (fig 11, member 203 on the right), the medial flex member and the lateral flex member configured to flex the first lower rib relative to the midsole in response to a force of a predetermined magnitude (col 6, lines 1-54).  
Regarding claim 2, Anderie discloses a second lower rib extending from the medial edge to the lateral edge of the midsole, the second lower rib including a portion spaced from the midsole between the medial edge and the lateral edge; a second medial flex member disposed between the midsole and the second lower rib near the medial edge; and a second lateral flex member disposed between the midsole and the second lower rib near the lateral edge, the second medial flex member and the second lateral flex member configured to flex the second lower rib relative to the midsole in response to a force of a predetermined magnitude (figs 3 and 3, the next member 21 and member 203, col 6, lines 1-54).  
Regarding claim 3, Anderie discloses the second lower rib is spaced from the first lower rib along an axis extending from a heel region to a forefoot region of the article of footwear (figs 3 and 19).  

Regarding claim 4, Anderie discloses the first lower rib and the second lower rib are disposed in a forefoot region of the article of footwear (figs 3 and 19).  
Regarding claim 5, Anderie discloses the first lower rib is disposed in a forefoot region of the article of footwear (figs 3 and 19).  
Regarding claim 6, Anderie discloses the first lower rib is concave relative to the midsole (fig 11).  
Regarding claim 7, Anderie discloses a bottom plate secured to the midsole (fig 11, member 201).  
Regarding claim 8, Anderie discloses the first lower rib includes an inner surface and an outer surface opposite the inner surface, the inner surface facing and being spaced from the bottom plate and the outer surface being configured to engage a ground surface (fig 11).  
Regarding claim 9, Anderie discloses a second lower rib spaced from the first lower rib along an axis extending from a heel region to a forefoot region of the article of footwear, wherein the bottom plate defines a gap exposing the midsole between the first lower rib and the second lower rib (figs 3 and 19).  
Regarding claim 11, Anderie discloses a sole structure for an article of footwear, the sole structure comprising: 
a midsole having a medial edge and a lateral edge (fig 3, member 20); 
a bottom plate (figs 3 and 11, member 201) secured to the midsole and extending from the medial edge to the lateral edge of the midsole;
a first lower rib (figs 3 and 11, member 21) extending from the medial edge to the lateral edge of the midsole, the first lower rib including a portion spaced from the midsole between the medial edge and the lateral edge (fig 11, member 202); 
a medial flex member disposed between the midsole and the first lower rib near the medial edge (fig 11, member 203 on the left); and 
a lateral flex member disposed between the midsole and the first lower rib near the lateral edge  (fig 11, member 203 on the right), the medial flex member and the lateral flex member configured to flex the first lower rib relative to the midsole in response to a force of a predetermined magnitude (col 6, lines 1-54).  
Regarding claim 12, Anderie discloses a second lower rib extending from the medial edge to the lateral edge of the midsole, the second lower rib including a portion spaced from the bottom plate between the medial edge and the lateral edge; a second medial flex member extending from the bottom plate to the second lower rib near the medial edge; and a second lateral flex member extending from the bottom plate to the second lower rib near the lateral edge, the second medial flex member and the second lateral flex member configured to flex the second lower rib relative to the bottom plate in response to a force of a predetermined magnitude (figs 3 and 3, the next member 21 and member 203, col 6, lines 1-54).  
Regarding claim 13, Anderie discloses the second lower rib is spaced from the first lower rib along an axis extending from a heel region to a forefoot region of the article of footwear (figs 3 and 19).  
Regarding claim 14, Anderie discloses the first lower rib and the second lower rib are disposed in a forefoot region of the article of footwear (figs 3 and 19).  
Regarding claim 15, Anderie discloses the bottom plate defines a gap exposing the midsole between the first lower rib and the second lower rib (figs 3 and 19).  
Regarding claim 16, Anderie discloses the bottom plate defines a central spine along an axis extending from a heel region to a forefoot region of the article of footwear (figs 3 and 19-20).  
Regarding claim 17, Anderie discloses the first lower rib is disposed in a forefoot region of the article of footwear (fig 3 and 19).  
Regarding claim 18, Anderie discloses the first lower rib is convex relative to the bottom plate (fig 11).  
Regarding claim 19, Anderie discloses the first lower rib includes an inner surface and an outer surface opposite the inner surface, the inner surface facing and being spaced from the bottom plate and the outer surface being configured to engage a ground surface (fig 11).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderie (5,337,492) as applied to claims 1 and 11 above, and further in view of Hurd et al. (2014/0115926).
Regarding claims 10 and 20, Anderie teaches all limitations of claims 1 and 11 except the medial flex member and the lateral flex member are one of foam members or fluid-filled chambers.
Hurd teaches a sole having rib structure medial and lateral flex members are made of foam (fig 1, member 22 and fig 7A, member 322, para 0032).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the sole structure of Anderie by replacing or adding the foam flex member, as taught by Hurd, in order to take a benefit form increasing cushion of the flex member while avoiding instability that might occur from excessive sole structure deformation (Hurd, para 0032).
Conclusion
The prior art made of record and not relied upon, is listed on the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-THIEU L NGUYEN whose telephone number is (571)270-0476. The examiner can normally be reached M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA D. HUYNH can be reached on (571)272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAO-THIEU L NGUYEN/Examiner, Art Unit 3732